Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims which place the application in condition for allowance. The Applicant filed Claims 1-20 on July 19, 2019.  Following examination, it was determined that the claims are in final condition for allowance.   

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1-20, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims. Specifically at the least, a docking station with a dust cup comprising 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



/Marc Carlson/
Primary Examiner, Art Unit 3723